DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
Applicant argues that Fawaz fails to disclose that the data provider uses the first disturbance parameter to generate the disturbed data by disturbing the data using the data disturbance device of the data provider, and the intermediate user/mapper uses the second disturbance parameter to generate a re-disturbed data by re-disturbing the disturbed data using the data disturbance device of the data intermediate user.
As can be seen in Fawaz, the system has two levels of perturbation. The first being at the source where the user data is provided in a privacy performing manner – examples of the privacy performing manner being described in [0005]. The second being the mapper that generates an output U from the provided input Y in such a way that the hidden features in S that were previously inferable are now protected as seen in [0031]. Hence, we see that the data is initially disturbed at the source and further disturbed at the mapper. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fawaz, publication number: US 2015/0235051.

As per claim 1, Fawaz teaches a data disturbance device, wherein the data disturbance device is applied to a system consisting of three or more members including a data provider, a data user and a data intermediate user (Fig. 2, [0033]), wherein the data disturbance device comprises a processor configured to:
calculates a disturbance parameter necessary to disturb information, which is set as information to be disturbed, out of items of information contained in acquired data (minimizing delta C, [0046]); and

generates disturbed data by irreversibly converting the acquired data using the disturbance parameter (Convex optimization, [0061])
wherein, when a predetermined constraint condition is provided to data usability, the processor is further configured to calculate a plurality of disturbance parameters in  with the constraint condition (distortion constraints [0061], C and C*, [0042-0044]).
wherein the plurality of disturbance parameters include a first disturbance parameter used by the data provider to generate the disturbed data by disturbing the data using the data disturbance device of the data provider (Source 210 generating mapping, [0031]) and a second disturbance parameter used by the data intermediate user to generate a re-disturbed data by re-disturbing the disturbed data using the data disturbance device of the data intermediate user (Mapper 230 performing mapping, [0031]).

As per claim 2, Fawaz teaches wherein the disturbance parameter is a conditional probability obtained by solving a convex optimization problem (Convex optimization, [0055][0060]).

As per claim 3, Fawaz teaches wherein the conditional probability minimizes an amount of mutual information between the information, which is set as information to be disturbed, and the disturbed data under a condition according to which an expected value of a distance between the acquired data prior to disturbance and the disturbed data is set to be less than a predetermined value (information minimization, [0030][0046][0057]).

As per claim 6, Fawaz teaches a data disturbance system, comprising:
a first data disturbance device that is the data disturbance device of claim 1 (Source 201, [0031]):
a first data utilization device that uses data disturbed by the first data disturbance device (Mapper 230, [0031]); 
a second data disturbance device that re-disturbs data used by the first data utilization device (Mapper 230, [0031]); and
a second data utilization device that utilizes data disturbed by the second disturbance device (Utility provider, 220, [0031]),
wherein the second data disturbance device re-disturbs data using one of a plurality of disturbance parameters calculated by the first data disturbance device (sending privacy controlled content that has been mapped to output U to Utiity provider, Fig. 2, [0031]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494